Case 2:20-cv-11627-FMO-RAO Document 36 Filed 03/26/21 Page 1 of 4 Page ID #:405




    1   Laurence M. Rosen, Esq. (SBN 219683)
        THE ROSEN LAW FIRM, P.A.
    2   355 South Grand Avenue, Suite 2450
    3   Los Angeles, CA 90071
        Telephone: (213) 785-2610
    4   Facsimile: (213) 226-4684
    5   Email: lrosen@rosenlegal.com
    6   Counsel for Movant and [Proposed]
    7   Lead Counsel for the Class
    8
        [Additional Counsel on Signature Page]
    9
   10                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   11
   12   ANDREW TRAMPE, Individually              )   Case No. 2:20-cv-11627-FMO-RAO
        and on behalf of all others similarly    )
   13   situated,                                )   NOTICE OF WAIVER OF ORAL
   14                                            )   ARGUMENT ON THE
                     Plaintiff,                  )   UNOPPOSED MOTION OF
   15
                                                 )   JAMES W. GORDLEY TO
   16                v.                          )   CONSOLIDATE RELATED
   17                                            )   ACTIONS, FOR APPOINTMENT
        CD PROJEKT S.A., ADAM                    )   AS LEAD PLAINTIFF AND
   18   MICHAL KICINSKI, PIOTR                   )   APPROVAL OF CHOICE OF
   19   MARCIN NIELUBOWICZ, and                  )   COUNSEL (DKT. NO. 13)
        MICHAŁ NOWAKOWSKI,                       )
   20                                            )   CLASS ACTION
   21                Defendants.                 )
                                                 )   JUDGE: Fernando M. Olguin
   22                                            )   Hearing Date: April 8, 2021
   23                                            )   Time: 10:00 a.m.
                                                 )   CTRM: 6D – First Street Courthouse
   24
                                                 )
   25   [Additional caption on next page]
   26
   27                                            1
   28     NOTICE OF WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF
        JAMES W. GORDLEY TO CONSOLIDATE RELATED ACTIONS, FOR APPOINTMENT
   29     AS LEAD PLAINTIFF AND APPROVAL OF CHOICE OF COUNSEL (DKT. NO. 13)
                                 2:20-cv-11627-FMO-RAO
   30
   31
Case 2:20-cv-11627-FMO-RAO Document 36 Filed 03/26/21 Page 2 of 4 Page ID #:406




    1   RIVER HAIN, Individually and on            ) Case No. 2:21-cv-00354-CJC-JEM
        behalf of all others similarly situated,   )
    2                                              ) CLASS ACTION
    3                Plaintiff,                    )
                                                   ) JUDGE: Cormac J. Carney
    4                v.                            )
    5                                              )
        CD PROJEKT S.A., ADAM                      )
    6
        MICHAL KICINSKI, PIOTR                     )
    7   MARCIN NIELUBOWICZ, and                    )
    8   MICHAŁ NOWAKOWSKI,                         )
                                                   )
    9                Defendants.                   )
   10                                              )

   11
   12         Pursuant to Local Civil Rule 7-15, Movant James W. Gordley (“Movant”)
   13   hereby advises the Court that he waives oral argument on his motion to
   14
        consolidate related actions, for appointment as lead plaintiff, and approval of
   15
   16   choice of counsel, noticed for hearing on April 8, 2021 at 10:00 a.m.
   17
              On March 25, 2021, Movant filed a Notice of Non-Opposition to his
   18
   19   motion. See Dkt. No. 35. Accordingly, Movant’s motion is unopposed and should
   20   be granted without a hearing.
   21
   22
   23
   24
   25
   26
   27                                              2
   28     NOTICE OF WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF
        JAMES W. GORDLEY TO CONSOLIDATE RELATED ACTIONS, FOR APPOINTMENT
   29     AS LEAD PLAINTIFF AND APPROVAL OF CHOICE OF COUNSEL (DKT. NO. 13)
                                 2:20-cv-11627-FMO-RAO
   30
   31
Case 2:20-cv-11627-FMO-RAO Document 36 Filed 03/26/21 Page 3 of 4 Page ID #:407




    1   Dated: March 26, 2021             Respectfully submitted,
    2
                                          THE ROSEN LAW FIRM, P.A.
    3                                     /s/Laurence Rosen
    4                                     Laurence M. Rosen (SBN 219683)
                                          355 South Grand Avenue, Suite 2450
    5                                     Los Angeles, CA 90071
    6                                     Telephone: (213) 785-2610
                                          Facsimile: (213) 226-4684
    7                                     Email: lrosen@rosenlegal.com
    8
                                          Jonathan Stern (admitted pro hac vice)
    9
                                          275 Madison Avenue, 40th Floor
   10                                     New York, NY 10016
   11                                     Telephone: (212) 686-1060
                                          Facsimile: (212) 202-3827
   12                                     Email: jstern@rosenlegal.com
   13
                                          Counsel for Movant and [Proposed] Lead
   14                                     Counsel for the Class
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                       3
   28     NOTICE OF WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF
        JAMES W. GORDLEY TO CONSOLIDATE RELATED ACTIONS, FOR APPOINTMENT
   29     AS LEAD PLAINTIFF AND APPROVAL OF CHOICE OF COUNSEL (DKT. NO. 13)
                                 2:20-cv-11627-FMO-RAO
   30
   31
Case 2:20-cv-11627-FMO-RAO Document 36 Filed 03/26/21 Page 4 of 4 Page ID #:408




    1                            CERTIFICATE OF SERVICE
              I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
    2
        I am the managing attorney of The Rosen Law Firm, P.A., with offices at 355
    3
        South Grand Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of
    4
        eighteen.
    5
              On March 26, 2021, I electronically filed the following NOTICE OF
    6
        WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF
    7
        JAMES W. GORDLEY TO CONSOLIDATE RELATED ACTIONS, FOR
    8
        APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF CHOICE
    9
        OF COUNSEL (DKT. NO. 13) with the Clerk of the Court using the CM/ECF
   10
        system which sent notification of such filing to counsel of record.
   11
   12
        Executed on March 26, 2021.
   13
   14
   15
                                                      /s/Laurence Rosen
   16                                                 Laurence M. Rosen
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                            4
   28     NOTICE OF WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF
        JAMES W. GORDLEY TO CONSOLIDATE RELATED ACTIONS, FOR APPOINTMENT
   29     AS LEAD PLAINTIFF AND APPROVAL OF CHOICE OF COUNSEL (DKT. NO. 13)
                                 2:20-cv-11627-FMO-RAO
   30
   31
